Citation Nr: 1446364	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to February 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fargo, North Dakota. In that decision, the RO denied the claims. 

In February 2013, the Veteran testified before the undersigned at a Board hearing. A copy of the transcript has been reviewed and is in the file. 


FINDINGS OF FACT

1. Resolving doubt in the Veteran's favor, bilateral hearing loss is related to service. 

2. Resolving doubt in the Veteran's favor, tinnitus is related to service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2. The criteria for the establishment of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A current hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2013) (see May 2011 VA examination report). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The Veteran's DD 214 confirms that he was a pavement maintenance specialist in service (the equivalent of a construction worker). The Veteran has provided corroborated, competent and credible evidence of in-service incurrence of acoustic trauma during service; an in-service injury is demonstrated. See 38 U.S.C.A. § 1154(a) (West 2002); Shedden, 381 F.3d at 1167. Finally, the May 2011 opinion notwithstanding, the Board finds that there was a threshold shift of hearing loss while in service. The May 2011 examination report states the tinnitus is related to the current bilateral hearing loss. As a result, it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus is related to his active service. Shedden, 381 F.3d at 1167. 

Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


